Citation Nr: 0507494	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-17 539	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to December 1971.  He died in September 2001.  The appellant 
is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (2004).  

The appellant testified at a Travel Board hearing held before 
the undersigned at the RO in June 2003 in connection with her 
appeal.  A transcript of the hearing was prepared and is of 
record before the Board.  

In November 2003 the Board remanded the case to the RO for 
compliance with the VA notice obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA), particularly in light 
of the decision of the United States Court of Appeals for the 
Federal Circuit (CAFC) in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.  

While the case was in remand status at the RO, the appellant 
filed a claim for DIC pursuant to the provisions of 
38 U.S.C.A. § 1151 (2004) based on death or disability due to 
VA medical treatment.  That issue has not yet been 
adjudicated and is not before the Board at the present time.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Since the appellant's claim was received after 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  



As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  To 
satisfy the requirements of Pelegrini II, 
all of the above elements must be fully 
addressed, including element (4).  

The record shows that the RO issued a VCAA notice letter to 
the appellant February 2004 pursuant to the Board's remand.  
The information provided therein was adequate as to the issue 
of entitlement to DIC under § 1318, but did not satisfy the 
Quartuccio requirements as to the issue of entitlement to 
service connection for the cause of the veteran's death.  

No explanation of the evidentiary findings required for a 
determination of service connection for the cause of death 
was furnished.  In addition, the letter requested that the 
appellant provide "any additional treatment records 
pertinent to the veterans (sic) claimed condition(s), 
especially those which are recent (within the past 12 
months)."  This instruction is incomplete and misleading.  

The ultimate finding in any award of service connection for 
the cause of death is that the disability that caused or 
contributed to death was related to service; hence, records 
describing the veteran's medical status throughout the period 
since service are critical to the claim.  The Board believes 
that additional VCAA notification should be provided to the 
appellant as to the cause of death issue, especially in light 
of Pelegrini II.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the CAFC held that the regulation giving 
the Board authority to cure a procedural defect in an appeal 
by providing the claimant with notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the appellant for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand for further 
RO action pursuant to the VCAA.  

The Board also finds that the VCAA notice should be prepared 
with a view to assisting the appellant in obtaining medical 
support for the particular theory of entitlement that she has 
advanced in writing and at her Travel Board hearing, as 
discussed below.  


Development of the Evidence

The veteran died in September 2001.  According to the 
official certificate of death, the cause of death was 
metastatic pancreatic cancer of less than two weeks duration.  
In addition, the autopsy report indicated that he also had 
advanced coronary atherosclerosis with old myocardial 
infarction of the anterior left ventricle and septum.  At the 
time of his death, service connection was in effect for post-
traumatic stress disorder (PTSD) rated as 70 percent 
disabling since February 1994.  

In March 2004 the RO attempted to obtain records pertaining 
to the veteran's terminal hospitalization at the Charleston 
Memorial Medical Center, but the request incorrectly 
identified the month of death as October 2001.  A prior 
authorization pertaining to September 2001 was no longer 
valid; consequently, the appellant was asked to execute a new 
one and return it to the RO.  By the time the appellant 
returned the authorization form, the case had been returned 
to the Board, and no request to the Charleston Memorial 
Medical Center was made.  The records from the Charleston 
Memorial Medical Center are important evidence relevant to 
the claim and should be obtained using this authorization 
before the appeal is adjudicated.  

The appellant bases her claim for service connection for the 
cause of the veteran's death on the contention that he had 
Type II diabetes mellitus as early as 1994, due to Agent 
Orange exposure in Vietnam, and that such disorder caused or 
contributed to the onset of pancreatic cancer and 
cardiovascular disease.  

In order for the appellant's claim to prevail on this basis, 
the evidence would have to show that the veteran's diabetes 
mellitus was related to Agent Orange exposure in service, 
that the diabetes mellitus caused or aggravated 
cardiovascular disease, and that the cardiovascular disease 
caused or continued to death.  Alternatively, the evidence 
would have to show that the diabetes mellitus caused or 
aggravated the pancreatic cancer.  

Since the veteran served in Vietnam during the Vietnam Era, 
he is presumed by law to have been exposed to a herbicide 
agent in the absence of contrary evidence.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  The law provides a presumption of 
service connection for certain diseases that become manifest 
after separation from service in veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

Pancreatic cancer is not one of the diseases for which 
service connection can be granted on a presumptive basis 
following exposure to a herbicide agent, but Type II diabetes 
mellitus is such a disease.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In view of the 
veteran's presumptive exposure to herbicides in service, it 
appears that the first of the above-described elements is 
therefore satisfied.  

The additional questions of whether diabetes mellitus caused 
or aggravated pancreatic cancer or cardiovascular disease, or 
whether diabetes mellitus or cardiovascular disease 
materially contributed to the veteran's death are medical in 
nature.  The law is well established that where a claim 
involves issues of medical fact, medical evidence is required 
to resolve them.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the Board believes that the case should 
be referred for review to an appropriate specialist or 
specialists for comprehensive medical consideration of these 
matters and preparation of medical opinions.  

While the case is in remand status, and before the opinions 
are obtained, the VBA AMC should conduct additional 
evidentiary development consisting of procurement of any 
additional medical records that may be available to document 
the veteran's medical history throughout the entire period 
since military service.  In particular, an attempt should be 
made to obtain all records relating to examination or 
treatment for cardiovascular disease, particularly the 
veteran's reported myocardial infarction.  


The appellant should be asked to identify, as well as she 
can, all medical providers who examined or treated the 
veteran since service, and all available records should be 
obtained.  

Lastly, if the appellant does not prevail on her claim based 
on her theory of secondary service connection due to diabetes 
mellitus, she is entitled under the law to attempt to 
establish service connection for pancreatic cancer on a 
direct basis.  Where a disease does not qualify for 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of actual 
direct causation, although this route includes the difficult 
burden of tracing causation to a condition or event, such as 
exposure to herbicides, during service.  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  The appellant should be fully 
informed of this option and offered an opportunity to submit 
relevant documentation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  




Such notice should apprise the appellant 
of the evidence and information necessary 
to substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The letter should specifically inform the 
appellant that the relevant medical 
records to support her claim should 
encompass the entire period since the 
veteran's discharge from service.  The 
letter should also inform her that the 
evidence that would strengthen her claim 
may include statements of professional 
medical opinion relating to the questions 
of whether diabetes mellitus led to the 
onset of cardiovascular disease or 
pancreatic cancer or otherwise 
contributed to death; and whether 
cardiovascular disease contributed to 
causing or materially contributing to the 
veteran's death.  

2.  Using the authorization form 
submitted by the appellant in October 
2004, the VBA AMC should obtain all 
available medical records from the 
Charleston Memorial Medical Center which 
should be associated with the claims 
file.  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran throughout the period since 
separation from service.  The appellant 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  The appellant should be informed 
that, although pancreatic cancer is not 
on the list of diseases entitled to 
service connection based on exposure to 
herbicides on a presumptive basis, the 
CAFC has held that veterans are not 
precluded from establishing service 
connection with proof of actual direct 
causation, even though this route 
includes the difficult burden of tracing 
causation to a condition or event, such 
as exposure to herbicides, during 
service.  Combee v. Brown, 34 F.3d 1039, 
1043 (1994).  She also should be notified 
that such a burden includes providing 
evidence from a specialist in the field 
of herbicide exposure that studies have 
shown a connection or causal or 
etiological connection between such 
exposure and pancreatic cancer.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding that the VCAA 
requires VA to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by VA).  

Because the specialists provided pursuant 
to the Agent Orange Act of 1991 to study 
these matters for VA have not yet found 
such a connection, the burden is on the 
claimant to provide such evidence 
herself.  The appellant should be 
afforded an appropriate amount of time to 
submit the evidence needed.  

5.  When the foregoing development is 
complete, regardless of any response or 
lack of response from the appellant, the 
VBA AMC should arrange for a special 
review of the claims file by an 
appropriate medical specialist(s), 
including on a contract/fee basis if 
necessary, to obtain medical opinions 
necessary to resolve the medical issues 
presented in this case as to whether 
diabetes mellitus contributed to the 
onset of cardiovascular disease or 
pancreatic cancer or to death.  

The examiner should be given a separate 
copy of this remand.  The examiner is 
free to refer the case for review by 
additional specialists if deemed 
necessary.  

On the basis of review of all of the 
evidence of record, the medical 
specialist (s) should address the 
following:  

(a)  Is it at least as likely 
as not that diabetes mellitus 
caused or contributed to the 
onset of cardiovascular 
disease?  

(b)  Is it at least as likely 
as not that diabetes mellitus 
caused or contributed to the 
onset of pancreatic cancer?  

(c)  If it is found that 
diabetes mellitus did cause 
or contribute to the onset of 
cardiovascular disease, is it 
at least as likely as not 
that such cardiovascular 
disease materially hastened 
death or otherwise 
contributed to bringing about 
death?  

(d)  If it is found that 
diabetes mellitus did not 
cause or contribute to the 
onset of cardiovascular 
disease, is it at least as 
likely as not that diabetes 
mellitus materially hastened 
death or otherwise 
contributed to bringing about 
death?  

A complete rationale for all 
conclusions reached should be 
provided.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
review report(s) to ensure that the 
medical opinions are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The VBA AMC should then conduct any 
additional development necessary in light 
of evidence added to the record while the 
case is in remand status and should 
readjudicate the issues on appeal, based 
on a comprehensive review of all relevant 
evidence of record.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


